DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
11-30
Withdrawn: 
18-30
Rejected:
11-17
Amended: 
11, 12, 17
New: 
NONE
Independent:
11, 18, 27


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Segal (US 6,238,494).

Concerning claims 12-17, see above discussion of expected properties of Segal, with respect to weak (200) texture, homogeneous texture, texture gradient, and grain size.  An aluminum material, processed in a manner disclosed by Segal (which is essentially as done in the present invention) would be expected to possess substantially the same properties.
Response to Amendment/Arguments
In the response filed on January 7, 2021, applicant amended claims 11, 12, and 17. The examiner agrees that no new matter has been added.
The examiner agrees that the amendment filed 1/7/21 has overcome the 112(b) rejections.
Applicant’s arguments that the instant invention is not obvious in view of the prior art of Li has been found persuasive (arguments p 6). 
Applicant’s argument that the instant invention is allowable because Segal does not teach or suggest the 3 characteristics of instant claim 11 of: homogeneous texture with minimal banding as measured by banding factor B<0.01, texture gradient H of <0.2, and a weak (200) texture characterized by a maximum intensity of inverse pole figure <3 times random in multiple directions (arguments p 5); which applicant argues are critical factors in determining the performance of sputtering targets (arguments p 6), has not been found persuasive. The prior art of Segal teaches forging below the static recrystallization temperature for the alloy being formed (which includes room temperature). Applicant has not shown specific evidence of unexpected results with respect to the closest prior art of Segal, who teaches forming an aluminum sputtering target at by forging at temperatures below the static recrystallization temperature with a solid lubricant, cold rolling, and recrystallize annealing; which is substantially identical to the inventive process used to form the claimed invention’s aluminum sputtering target (as set forth in the instant specification).
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        3/22/21